971 F.2d 766
297 U.S.App.D.C. 303
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.Tony KELLY aka Homer Palmer, Appellant,v.James W. BRAGG, Administrator.
No. 91-5380.
United States Court of Appeals, District of Columbia Circuit.
July 23, 1992.

Before SILBERMAN and RANDOLPH, Circuit Judges.
ORDER
PER CURIAM.


1
Upon consideration of appellant's motion for appointment of counsel, and construing the notice of appeal as including a request for issuance of a certificate of probable cause, it is


2
ORDERED that the motion for a certificate of probable cause be denied, and the appeal be dismissed for lack of jurisdiction.   See Garris v. Lindsay, 794 F.2d 722 (D.C.Cir.), cert. denied, 479 U.S. 993 (1986) (appeal for the denial of a federal habeas petition may not proceed until a certificate of probable cause is issued).   While appellant claims to have exhausted his local remedies, he has failed to establish that such remedies were inadequate or ineffective to test the legality of his detention.   See Swain v. Pressley, 430 U.S. 372, 380 (1977);   Garris, 794 F.2d at 726;  D.C.Code Ann. § 23-110(g) (1989 Repl.).   Accordingly, the issuance of a certificate of probable cause is not warranted.   It is


3
FURTHER ORDERED that the motion for appointment of counsel be dismissed as moot.


4
Because no appeal has been allowed, no mandate shall issue.